Citation Nr: 1720652	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a total left knee replacement, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to October 1967, November 1967 to November 1975, and September 1981 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at VA Central Office in Washington, D.C. A hearing transcript has been associated with the record. In June 2016, the Board remanded the claim on appeal for further development. The case now returns to the Board for further appellate review.

A review of the record reveals that additional documents were submitted after the issuance of the December 2016 supplemental statement of the case (SSOC), to include a copy of a previously submitted March 2016 statement from the Veteran's private physician and a January 2017 lay statement from the Veteran. However, in response to the December 2016 SSOC, the Veteran submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of evidence submitted thereafter. Thus, the Board may properly consider such evidence. 38 C.F.R. § 20.1304(c).

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the June 2016 remand, the Veteran is seeking entitlement to service connection for a total left knee replacement, which he underwent in June 2009.  In this regard, he contends that such disorder is directly related to his service, or in the alternative, was caused or aggravated by his service-connected disabilities. With regard to direct service connection, the Veteran alleges that his left knee disorder was related to the physical training he performed in service, to include an injury to his left knee in October 1982, which occurred where he slipped on wet cobblestones, and twisted and sprained his left knee. With regard to secondary service connection, the Veteran contends that his left knee disorder was caused or aggravated by his service-connected total right knee replacement for arthritis, as well as his right ankle arthritis as a residual of a sprain, right heel plantar fasciitis, and chipped facture of the left second toe PIP joint with residual hammertoe deformity, which affected his gait and caused him to overcompensate by putting more weight on the left knee.   

Pursuant to the June 2016 remand, the Veteran was afforded a VA examination to determine the nature and etiology of his total left knee replacement in July 2016. At such time, the examiner noted that the Veteran had left knee osteoarthritis since 2007 and underwent a total knee replacement in 2009. He opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. In support thereof, the examiner noted that the risk factors for development of degenerative arthritis of the knees included significant trauma, age, genetics, and obesity. He also noted that the Veteran's in-service left knee sprain was relatively minor and that he recovered fully. The examiner further noted that the Veteran did not have left knee problems for many years after discharge from service and that he was over 60 years old when he was diagnosed with left knee degenerative joint disease (DJD). Moreover, the examiner stated that the Veteran had been obese most of his life and that he was evaluated and treated for obesity in service. Thus, the examiner concluded that it was less likely than not that the Veteran's left knee arthritis and total left knee replacement was related to his military service. 

In regard to the secondary aspect of the Veteran's claim, the examiner opined that the condition was less likely than not proximately due to or the result of the Veteran's service-connected conditions. Specifically, as mentioned above, he noted that the Veteran had other risk factors for development of left knee DJD and that, on literature review, there was no study linking DJD of one knee to causing DJD in another knee. Furthermore, the examiner noted that there was no evidence to support the claim of aggravation of the left knee condition by the right knee DJD and that the Veteran did not have significant problems with gait or weight bearing. With regard to the Veteran's other service-connected disabilities, the examiner noted that the Veteran's problems with his right ankle and foot, as well as his left toe, were relatively minor and involved a different anatomical site that did not affect his gait or weight bearing. Thus, he concluded it was less likely than not that these other factors contributed to the Veteran's left knee arthritis and total knee replacement. 

However, the Board finds that the July 2016 opinion is inadequate to decide the claim and a remand is necessary to obtain an addendum opinion. In this regard, while the examiner addressed the October 1982 in-service left knee sprain, he did not address the Veteran's contention that his duties during physical training such as running, marching, and sports caused his left knee disorder, as directed by the June 2016 remand. The examiner also did not address the March 2016 opinion from Dr. J.H., who opined that it was more likely than not that the osteoarthritis in both of the Veteran's knees developed from the same external stressors as also instructed by such remand. Furthermore, in regard to whether the Veteran's left knee disorder was caused or aggravated by his service-connected right knee, right ankle, right foot, and left toe disabilities, the examiner noted that that such disabilities did not affect the Veteran's gait or weight bearing and that he did not have significant problems with either. However, a December 2009 VA examination revealed that, on examination of the Veteran's feet, there was evidence of abnormal weight bearing and, in regard to his tandem gait, the examiner noted that the Veteran's walk was abnormal and that he wobbled. Thus, an addendum opinion is needed to address such concerns. 

Furthermore, with regard to obesity, VA's Office of General Counsel issued a precedential opinion in January 2017 in which it was determined that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and, therefore, may not be service-connected on a direct basis.  Furthermore, because it occurs over an extended period of time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection.  However, obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. 
§ 3.310(a). VAOPGCPREC 1-2017.  Therefore, in rendering an addendum opinion, the examiner will be asked to consider whether the Veteran's service-connected disabilities led to his obesity, which, in turn, caused or aggravated his left knee disorder.

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who conducted the July 2016 knee examination. The record and a copy of this Remand must be made available to the examiner. The examiner should note in the examination report that the record and the Remand have been reviewed. If the July 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder had its onset during his active duty service or was caused by any incident or event that occurred during his periods of service. 

The examiner should specifically address the Veteran's claim that such disorder resulted from the documented October 1982 left knee sprain and/or as a result of his duties that included physical training such as running, marching, and sports.

The examiner should also specifically address the March 2016 opinion by Dr. J.H. indicating that the Veteran's left knee disorder resulted from the same stressors as his service-connected right knee disability. 

(B) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder was caused OR aggravated by his service-connected right knee disability and/or right ankle arthritis as a residual of a sprain, right heel plantar fasciitis, and chipped facture of the left second toe PIP joint with residual hammertoe deformity.

The examiner should specifically address the Veteran's contention that such service-connected disabilities caused him to overcompensate by putting more weight on his left knee and affected his gait as documented by the December 2009 examination. The examiner should also consider whether the Veteran's service-connected disabilities led to his obesity, which, in turn, caused or aggravated his left knee disorder.

A complete rationale should be provided for all opinions offered.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


